                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION
 GREG MALENDA,

                       Plaintiff,

                                                      Civil Action 2:19-cv-167
        v.                                            Judge Edmund A. Sargus
                                                      Magistrate Judge Kimberly A. Jolson
 DAVID GRAY, et al.,

                       Defendants.

                            REPORT AND RECOMMENDATION

        Plaintiff, who is proceeding pro se, brought this action on January 16, 2019, while

incarcerated at Belmont Correctional Institution (“BCI”). (See Doc. 1). Broadly speaking,

Plaintiff seeks injunctive relief against 17 BCI officials and employees for the alleged violation of

his First, Fourth, Eighth, and Fourteenth Amendment rights. (See generally Docs. 3, 12, 32).

Plaintiff has since been released from custody, (see Doc. 30), and, because he seeks only injunctive

relief against Defendants, (see Doc. 12), his case is now moot. Therefore, the Undersigned

withdraws her pending Report and Recommendation (Doc. 38) and RECOMMENDS that

Plaintiff’s claims for injunctive relief be DISMISSED as moot and that this case be DISMISSED

in its entirety.

I.      BACKGROUND

        As the following procedural history demonstrates, the Undersigned has permitted Plaintiff,

on multiple occasions, to amend his pleadings.

        Plaintiff filed his Complaint on January 22, 2019, (the “Original Complaint”), asserting

claims for various constitutional violations against Defendants Gray, Haley, Kolvek, Sattler,

Haggerty, Terek, Murphy, Aubrey, Everhart, Weer, Hunyadi, Stanforth, Kuryn, and Litzenberger.

                                                 1
(Doc. 3). In the Original Complaint, Plaintiff requested declaratory and injunctive relief, as well

as $50,000 in compensatory damages and $5,000 in punitive damages against each Defendant.

(Id. at 2; 7–8).

        Then, on February 13, 2019, Plaintiff moved to amend to add Defendants Taylor, Callarik,

and Meager. (Doc. 4). The Undersigned granted Plaintiff’s Motion and directed Plaintiff to file

an amended complaint within 21 days. (Doc. 6). On March 15, 2019, Plaintiff requested an

additional 30 days to file an amended complaint, which the Undersigned granted. (Docs. 10, 11).

Plaintiff filed the Amended Complaint on March 22, 2019, substituting Defendant Scott for

Defendant Weer. (Doc. 12). Notably, however, Plaintiff failed to request any form of relief in the

Amended Complaint. (See id.). Rather, he attached the Original Complaint to the end of a

277- page exhibit accompanying the Amended Complaint. (Doc. 12-2 at 270).

        Defendants filed a Motion to Dismiss on May 9, 2019, noting the fact that Plaintiff’s

Amended Complaint is silent regarding relief. (Doc. 22 at 1–2). Defendants’ Motion seemingly

alerted Plaintiff of this issue, because, on June 26, 2019, he filed a Motion to Amend Relief

Requested. (Doc. 32). In his Motion, Plaintiff set forth 16 separate requests for relief, all of which

are injunctive. (See id.). For example, Plaintiff requested that the Court require random drug

testing and ongoing training for all BCI staff and contractors. (Id. at 1). Defendants moved to

strike Plaintiff’s Motion as improper under the Federal Rules of Civil Procedure. (Doc. 35).

        On October 31, 2019, the Undersigned issued a Report and Recommendation,

recommending granting in part and denying in part Defendants’ Motion to Dismiss. (Doc. 38).

Pertinent here, the Undersigned granted Plaintiff’s Motion to Amend Relief Requested and denied

Defendants’ Motion to Strike. (Id. at 22). Therefore, in considering the merits of Plaintiff’s




                                                  2
claims, the Undersigned considered the Amended Complaint, (Doc. 12), and the relief requested

in Plaintiff’s Motion to Amend Relief Requested, (Doc. 32). (See generally Doc. 38).

       While that Report and Recommendation was pending, it came to the Court’s attention that

Plaintiff had been released from custody. (See Doc. 30). So the Undersigned issued an Order,

noting that, because Plaintiff is seeking only injunctive relief against Defendants, his claims most

likely became moot when he was released from custody. (Doc. 41). The Undersigned directed

the parties to meet and confer and file a joint status report regarding which, if any of Plaintiff’s

claim are still active following Plaintiff’s release from custody. (Id.).

       Defendants timely filed a status report, explaining that, “[a]lthough the Court Order

indicated that a joint status report be filed, Plaintiff has failed to confer with the undersigned

counsel in a timely manner after undersigned counsel attempted to get into contact with Plaintiff.”

(Doc. 43 at 1). Defendants attached a copy of a December 20, 2019, letter and proposed status

report that they sent to Plaintiff. (Doc. 43-1). In their letter, Defendants explained the Court’s

recent directive and asked Plaintiff to call or write them regarding any changes to the proposed

status report by January 4, 2020. (Id. at 1). According to Defendants, Plaintiff did not call counsel

for Defendants until January 10, 2019. (Doc. 43-1 at 1). Plaintiff explained that he is still seeking

the monetary damages requested in his Original Complaint (Doc. 3). (Id.). But, as explained

below, Plaintiff’s Amended Complaint superseded the Original Complaint, and as such, Plaintiff’s

case involves claims for only injunctive relief.

II.    DISCUSSION

       The Undersigned must answer two questions: First, which pleading serves as the operative

pleading in this matter; and second, whether Plaintiff’s claims for injunctive relief became moot

when he was released from custody.



                                                   3
       A. Operative Pleading

       It is well established that “[t]he filing of the amended complaint renders the original

complaint null and void.” Riley v. Fritz, No. 1:08-CV-828, 2009 WL 261257, at *1 (W.D. Mich.

Feb. 4, 2009) (quotation marks, alteration, and citation omitted) (collecting cases). And, while

“[p]ro se complaints are to be held to less stringent standards than formal pleadings drafted by

lawyers,” Howard v. City of Memphis, No. 2:15-CV-2800-JDT-DKV, 2016 WL 4435254, at *3

(W.D. Tenn. Aug. 19, 2016) (quotation marks and citations omitted), pro se prisoners are not

exempt from this rule, see, e.g., Abdel-Fares v. Terris, No. CIV.A. 14-13301, 2015 WL 3451240,

at *2 (E.D. Mich. Apr. 29, 2015), report and recommendation adopted, No. 14-CV-13301, 2015

WL 3451256 (E.D. Mich. May 29, 2015) (holding, in a prisoner civil rights case, that, “[b]ecause

an amended complaint supersedes all prior complaints, [plaintiff’s] original complaint will not be

considered”); see also Koetje v. Norton, No. 2:13-CV-12739, 2015 WL 5692513, at *1 (E.D. Mich.

Aug. 13, 2015), report and recommendation adopted, No. 13-12739, 2015 WL 5679836 (E.D.

Mich. Sept. 28, 2015) (collecting cases and holding that pro se prisoner’s amended complaint

served as the operative complaint, despite the fact that it was far shorter than the original

complaint); Ashenhurst-Gallina v. Kandrevas, No. 08-CV-11464, 2009 WL 1424802, at *4–5

(E.D. Mich. May 19, 2009) (holding, in a prisoner civil rights case, that plaintiff’s amended

complaint “supersede[d] the original complaint and bec[ame] the operative pleading in the case”).

       The above authority applies here. Plaintiff has had numerous opportunities to amend his

pleading, and the Undersigned has made allowances for his status as a pro se prisoner. Once

Plaintiff realized that his Amended Complaint failed to request any relief, he filed an amendment

to request relief, without seeking leave of Court. The Undersigned permitted Plaintiff to do so and

considered his requested relief as part of the Amended Complaint when issuing her Report and



                                                4
Recommendation. Now, over two months following the Report and Recommendation, Plaintiff

requests that the Court consider the Original Complaint and monetary relief requested therein.

Given the multiple amendments since the filing of the Original Complaint, Plaintiff’s request is

unreasonable.    Accordingly, and as was Defendants’ and the Undersigned’s understanding,

Plaintiff’s Amended Complaint (Doc. 12) and the injunctive relief requested in his Motion to

Amend Relief Requested serve as the operative pleadings in this matter.

   B. Mootness

       Having decided that the claims in this case are for only injunctive relief, the Undersigned

finds that Plaintiff’s claims are moot.

       The Court properly raises the jurisdictional issue of mootness sua sponte. See North

Carolina v. Rice, 404 U.S. 244, 246 (1971) (“Mootness is a jurisdictional question because the

Court is not empowered to decide moot questions or abstract propositions . . .”) (internal quotation

marks and citations omitted); Berger v. Cuyahoga Cty. Bar Ass’n, 983 F.2d 718, 721 (6th Cir.

1993) (“Questions of jurisdiction are fundamental matters which [the court] may review sua

sponte.”).

       Article III of the United States Constitution limits a federal court’s exercise of judicial

power to actual, ongoing “cases” or “controversies.” U.S. Const. art. III, § 2, cl. 1. The doctrine

of mootness is corollary of Article III’s case-or-controversy requirement. It “provides that

although there may be an actual and justiciable controversy at the time the litigation is commenced,

once that controversy ceases to exist, the federal court must dismiss the action for want of

jurisdiction.” Zeune v. Mohr, No. 2:14-CV-153, 2015 WL 3544662, at *2 (S.D. Ohio June 4,

2015) (quotation marks and citation omitted). “When an inmate files suit against prison officials

at the institution of his incarceration based upon those officials’ wrongful conduct seeking



                                                 5
declaratory and injunctive relief, and that inmate is subsequently transferred or released, courts

routinely dismiss the declaratory and injunctive relief claims as moot.” Zeune, 2015 WL 3544662,

at *2 (collecting cases). “This is because an inmate’s transfer or release ends the alleged violations

of his or her constitutional rights, which ‘render[s] the court unable to grant the requested relief.’”

Id. (quoting Berger v, 983 F.2d at 721).

        “There is . . . an exception to the mootness doctrine for claims that are capable of repetition,

yet evade review.” Fredette v. Hemingway, 65 F. App’x 929, 931 (6th Cir. 2003). “This narrow,

capable-of-repetition exception is limited to situations in which the challenged action was in its

duration too short to be fully litigated prior to its cessation or expiration’ and there was a reasonable

expectation that the same complaining party would be subjected to the same action again.” Golson

v. Mohr, No. 2:13-CV-373, 2013 WL 5775356, at *2 (S.D. Ohio Oct. 25, 2013) (quotation marks

and citation omitted). The circumstances here do not fall within this exception.

        Rather, the Undersigned concludes that Plaintiff’s claims for injunctive relief are moot.

Plaintiff’s release from BCI “‘eradicated the effects of the alleged violation.’” Young v. Bryant,

No. 1:10-CV-953, 2012 WL 360295, at *3 (W.D. Mich. Jan. 11, 2012), report and

recommendation adopted, No. 1:10-CV-953, 2012 WL 368266 (W.D. Mich. Feb. 2, 2012)

(quoting Los Angeles Cty. v. Davis, 440 U.S. 625, 625 (1979)). And, once released, Plaintiff was

no longer subject to BCI’s policies or procedures that form the basis of Plaintiff’s claims.

Furthermore, there is no reasonable expectation that the alleged violations will recur. Under these

circumstances, there is no basis for the Court to provide Plaintiff with injunctive relief. See Kensu

v. Haigh, 87 F.3d 172, 175 (6th Cir. 1996) (finding that plaintiff’s claims for declaratory and

injunctive relief were moot when he was no longer confined to the institution that searched his

mail). Accordingly, Plaintiff’s claims for injunctive relief must be dismissed as moot.



                                                   6
III.   CONCLUSION

       For the foregoing reasons, the Undersigned withdraws her pending Report and

Recommendation (Doc. 38) and instead RECOMMENDS that Plaintiff’s claims for injunctive

relief be DISMISSED as moot and that this case be DISMISSED in its entirety.

IV.    PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed finding or recommendations to which objection is made, together with supporting

authority for the objection(s). A District Judge of this Court shall make a de novo determination

of those portions of the Report or specific proposed findings or recommendations to which

objection is made. Upon proper objection, a District Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.

Date: January 16, 2020                                 /s/ Kimberly A. Jolson
                                                       KIMBERLY A. JOLSON
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   7
